Citation Nr: 0520124	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  98-16 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for bipolar disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1984 to April 
1992.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1998 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
veteran testified at an RO hearing in March 1999.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board notes that the veteran's medical records from the 
VA medical facility in La Jolla, California, dated from April 
1992 to April 1999, appear to be outstanding.  It is unclear 
from the record whether in the past, records have been 
requested from the appropriate medical center.  Records were 
obtained from the West LA VAMC.  The Board notes that the La 
Jolla medical facility is a part of the VA San Diego 
Healthcare System and thus the proper medical center needs to 
be contacted.  

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  It is 
not clear from the record that the veteran has been properly 
furnished notice of VCAA regarding his claim.  The United 
States Court of Appeals for Veterans Claims has made it clear 
that failure to adequately show compliance with VCAA notice 
requirements is remandable error.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002); Huston v. Principi, 17 Vet.App. 195, 202 
(2003).  

In the past, the Board would attempt to cure any VCAA notice 
deficiency by sending the appellant a VCAA notice letter 
under the provisions of 38 C.F.R. § 19.9(a)(2)(ii).  However, 
this regulatory provision has been invalidated by the United 
States Court of Appeals for the Federal Circuit.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Therefore, while the Board regrets 
further delay in appellate review, it appears that the only 
recourse is to return the case to the RO so that the veteran 
may be furnished VCAA notice.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take necessary action to ensure compliance 
with all VCAA notice and assistance 
requirements.  The RO should ensure that 
the veteran is furnished proper notice in 
compliance with 38 C.F.R. § 3.159(b)(1), 
including notice of (a) the information 
and evidence not of record that is 
necessary to substantiate his claim, (b) 
the information and evidence that VA will 
seek to provide, (c) the information and 
evidence that the veteran is expected to 
provide, and (d) any pertinent evidence in 
his possession.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002); 38 
C.F.R. § 3.159.  

2.  The RO should request all of the 
veteran's psychiatric treatment records 
from the VA La Jolla medical facility.  
After the records are obtained, they 
should be associated with the claims 
folder.  

3.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the veteran should be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



